UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7445



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRUCE CHARLES HEGGEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-02-145)


Submitted:   November 17, 2005         Decided:     November 30, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce Charles Heggen, Appellant Pro Se. Amy Elizabeth Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Bruce Charles Heggen appeals the district court’s order

denying his Rule 41(g) motion for return of property.      We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.    See United

States v. Heggen, No. CR-02-145 (W.D.N.C. Sept. 2, 2005).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -